                                          Case 3:19-cv-04608-WHO Document 33 Filed 09/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICOLE WOODS,                                         Case No. 3:19-cv-04608-WHO
                                                          Plaintiff,
                                   8
                                                                                               ORDER OF CONDITIONAL
                                                  v.                                           DISMISSAL
                                   9

                                  10     BLAZIN' WINGS, INC.,                                  Re: Dkt. No. 32
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The parties to the action, by and through their counsel, have advised the Court that they have

                                  14   agreed to a settlement.

                                  15           IT IS ORDERED that this matter is DISMISSED WITH PREJUDICE and any hearings

                                  16   scheduled in this matter are VACATED; provided that, if any party certifies to this Court, with

                                  17   proper notice to opposing counsel within ninety (90) days from the date below, that settlement has not

                                  18   in fact occurred, this order shall be vacated and this cause shall be restored to the calendar for further

                                  19   proceedings.

                                  20           If the parties wish for me to retain jurisdiction to effectuate the terms of the settlement, they

                                  21   shall file a stipulation so stating with a copy of the final written settlement over which they ask me to

                                  22   retain jurisdiction.

                                  23           IT IS SO ORDERED.

                                  24   Dated: September 24, 2020

                                  25

                                  26
                                                                                                        William H. Orrick
                                  27                                                                    United States District Judge
                                  28
